Citation Nr: 0008298	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-00 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and K.M.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1966, 
to include a period of service in the Republic of Korea and 
the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  In January 
1998, the veteran testified at a hearing before a hearing 
officer of the RO.  

This matter was previously before the Board in July 1999, 
wherein it was remanded for additional development.  The 
veteran and K.M., his friend, testified at a videoconference 
hearing before a Member of the Board in September 1999.  
During this hearing the veteran withdrew the issue of service 
connection for benign prostatic hypertrophy.  Accordingly 
this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
presence of PTSD. 

2.  There is no competent evidence of record attributing 
current residuals of a neck injury to service or to an event 
or injury therein.

3.  The lumbosacral strain is manifested by complaints of 
pain, and muscle spasm and limitation of motion. 

CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).

2.   The claim for service connection for residuals of a neck 
injury is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The schedular criteria for a 20 percent rating for a 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question, which must be determined, is whether 
the veteran has submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for a 
chronic disease, i.e. arthritis, which becomes manifest to a 
compensable degree within one year after a veteran's 
separation from active service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

I. PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. Specifically, he reported having 
experienced certain stressors during his period of active 
service in Republic of Korea and in the Republic of Vietnam.  
The veteran's service administrative record shows that his 
military occupational specialty (MOS) was construction 
machine operator.  During his hearing before the RO in 
January 1998 and his hearing before the Board in September 
1999, the veteran indicated that his stressors included 
riding with body bags on a morgue plane from Qui Nhon to 
Saigon; being in a mortar attack replacement center at Tan 
Son Nhut, in Saigon, wherein there were 6 or 7 dead and over 
40 wounded; having his vehicle sabotaged while on Highway 1 
in Bien Hoa and coming under enemy fire.

A VA general medical examination was conducted in May 1997.  
The diagnoses included occasional flashbacks and nightmares, 
which the veteran related to military service.  A VA 
psychological examination was conducted in June 1997.  
Following the examination PTDS was not reported.  A VA 
psychiatric examination was conducted in June 1997.  At that 
time the diagnoses were adjustment disorder unspecified and 
schizoid personality.  The veteran underwent a VA PTSD 
psychological evaluation in May 1998.  At that time the 
veteran reported several stressors including coming under 
enemy fire in Vietnam.  Following the evaluation, the 
examiner opined that the veteran's symptoms and problems, 
clinical presentation and history did not appear to fully 
meet the criteria for PTSD.  The provisional diagnoses given 
were adjustment disorder, unspecified by previous diagnosis; 
adverse effects of medication, not otherwise specified; 
noncompliance with treatment by self report; and possible 
malingering.

The veteran received treatment at a VA outpatient clinic 
during 1997 and 1998 for various disorders.  These records 
contain no finding or diagnosis relative to PTSD. Hearings 
were held at the RO and before the Board per a video 
conference hearing in January 1998 and September 1999, 
respectfully.  During these hearing the veteran described his 
inservice stressors and his current psychiatric symptoms.  K. 
M. also provided testimony during the September 1999 hearing. 

To summarize, the lay statements and testimony are considered 
competent evidence when describing the psychiatric symptoms 
and incidents, which occurred during service.  However, a lay 
person not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, in order to have a well-grounded claim the 
must be medical evidence of a current disability.  The 
veteran has not submitted any competent medical evidence nor 
is there any competent medical evidence of record, which 
shows that the veteran currently has PTSD.  Accordingly, the 
claim is not well grounded and must be denied. 

The Board finds that the rating decision and statement of the 
case and supplemental statements of the case adequately 
informed the veteran of the necessary evidence required to 
establish a well-grounded claim.  See Robinette v. Brown, 8 
Vet.App. 69 (1995).

The Board points out that the veteran may reopen his claim by 
submitting new and material evidence such as a medical 
diagnosis of PTSD which is related to service.

II. Residuals of Neck Injury

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a neck injury which he 
sustained during his period of active service in the Republic 
of Korea.  During his hearing before the RO in January 1998 
and in his hearing before the Board in September 1999, the 
veteran asserted that he injured his neck while working as a 
crane and heavy equipment operator.  He indicated that while 
transporting a crane to and from sites, the overhead windows 
fell down and knocked him unconscious and threw him out on 
the highway.  He indicated that his sergeant took him to the 
infirmary for rehabilitation.  He also indicated that he 
received treatment for his neck and back and that he has had 
a continual problem with both ever since.  He stated that he 
has not had treatment specifically for his neck, but that his 
treatment encompasses both the neck and the back.

A review of the veteran's service medical records shows that 
there is no indication of a neck injury or neck disability 
during his period of active service.  The records show he was 
treated in June 1965 for back complaints.  The veteran stated 
that he injured his back one year earlier.  He was seen in 
July 1956 for back pain.  He indicated he injured his back 
one year ago when he fell.  The impression was sacroiliac 
sprain.  The report of medical examination dated in April 
1966 and completed at the time of the veteran's separation 
from service shows that upon clinical evaluation, the 
veteran's spine and other musculoskeletal systems were 
normal.  A report of medical history also dated in April 1966 
and completed by the veteran at separation reveals that the 
veteran did not indicate that he then had, nor had he ever 
had an injury to his neck.

The veteran underwent a VA examination in June 1997, wherein 
the diagnosis was chronic cervical and lumbosacral strain 
with chronic posterior cervical pain and intermittent low 
back pain; history of tingling, numbness, and mild transient 
motor weakness in the right upper extremity, possibly 
representing radiculopathy secondary to cervical spine 
disease or possibly early diabetic polyneuropathy since the 
veteran also experiences intermittent tingling and numbness 
in the bilateral lower legs and feet.

VA outpatient treatment records dated in 1997 reveal that the 
veteran was treated for arthritic changes in the cervical 
spine.

The veteran underwent a VA examination in May 1998.  A report 
of a 1997 CAT scan of the cervical spine was reviewed by the 
examiner who indicated it showed degenerative changes present 
with degeneration of C5 and C6 space and a large anterior 
spur off on the inferior anterior border of C5.  At C6 there 
appeared to be slight soft tissue density or a very thin bony 
density extending out from the vertebral body into the 
intravertebral parachyma on the right.  This was regarded as 
a partially ruptured disk canal at C5 which was rather small.  
The impression was that of possible bulging disk.  It was 
noted that an electromyograph of the right upper extremity 
was performed in August 1997 and was negative.  The examiner 
indicated that the veteran reported frequent neck pain which 
occurred in the midline and described as sharp and localized 
to the area adjacent to the C1 and C2 vertebra. The veteran 
reported periods of flare ups of his neck pain which occur 
once a week and last up to one day, precipitated by activity.  
The flares up were said to result in significant loss of 
motion due to pain, and were alleviated heat and massage.  
Physical examination revealed range of motion of the cervical 
spine showed that flexion, extension, and rotation were all 
fully intact.  There was tenderness to palpation of the 
cervical spine at the level of C2 and C3.  There was no spasm 
present of the cervical spine.  The diagnosis was 
degenerative joint disease of the cervical spine with mild 
disk disease.

To summarize, the Board has considered the lay statements and 
testimony.  In this regard, the service medical records 
contain no finding relative to a neck disability or injury.  
The first postservice clinical evidence of a neck disorder 
was in the 1990s, many years after service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
shows that the current cervical spine disorder is related to 
service.  Accordingly, the claim is not well grounded and 
must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board also notes that, if the veteran produces competent 
medical evidence relating residuals of a neck injury to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991). 

III. Lumbosacral Strain

Initially, the Board has found that the veteran's claim is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that it is plausible, that is meritorious on its own or 
capable of substantiation.  This finding is based upon the 
veteran's assertion that his lumbosacral strain is more 
disabling than reflected by its current rating.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  However, in the instant 
case the veteran is technically not seeking an increased 
rating, since his appeal arises from the original assignment 
of a disability rating.  Nevertheless, when a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999);  Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a) or under Stegall v. 
West, 11 Vet. App. 268 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran contends that his low back disability is more 
disabling than reflected by his current evaluation.  The 
veteran underwent a VA examination in June 1997.  He reported 
a history of intermittent low back pain since the injury 
during service.  He indicated that the pain became prominent 
upon excessive bending, lifting, stooping, squatting or 
standing/ambulation in excess of one hour only.  There was 
intermittent mild stiffness of the lower back and crepitus.  
There were no significant lumbar muscle spasms.  There was no 
sciatica, but there was intermittent tingling and numbness in 
the lower legs and feet.  There was no motor weakness in the 
lower extremities and no incontinence.  The diagnosis was 
lumbosacral strain with chronic posterior and intermittent 
low back pain.  The veteran was also experiencing 
intermittent tingling and numbness in the bilateral lower 
legs and feet.

A VA outpatient treatment records dated in July 1997 shows 
that the veteran had reported pain and numbness in the right 
leg and foot since April.  The veteran was treated for 
symptoms associated with chest pains, anxiety, hyperglycemia, 
and mild anemia.

The veteran underwent a VA examination in May 1998.  He 
reported a dull aching right lower intermittent back pain 
that had been worse in the last few months.  The pain was 
said to be localized to the L3 level.  The veteran indicated 
that he had sought chiropractic treatment, but experienced no 
relief.  He reported that there are periods of flare-ups of 
his back, which occur every four to six month and last 
approximately one week.  Precipitating events to the back 
pain were said to be activity.  Alleviating factors for the 
back pain were said to be rest.  He also noted that as a 
result of his back pain, he was unable to sit for prolonged 
periods of time or walk long distances, making it extremely 
difficult to operate a tow truck, resulting in loss of 
employment.  

Physical examination revealed a range of motion of 75 degrees 
of flexion, 15 degrees of extension, 35 degrees of lateral 
flexion, and 40 degrees of rotation.  The pain was at 40 
degrees of rotation of the lumbosacral spine.  There was 
tenderness of the lumbosacral spine and there was spasm 
present of the lumbosacral spine and adjacent musculature.  
The diagnosis was degenerative joint disease of the 
lumbosacral spine.  The examiner concluded that there was 
mild to moderate functional loss due to pain as a result of 
these conditions.

During his January 1998 RO hearing and his September 1999 
Board hearing, the veteran testified that he experienced 
constant pain in his low back, and that walking or standing 
for any length of time would cause his feet to go to sleep.  
He indicated that he the pain increased with activity or as 
the day progressed.  He also indicated that he experienced 
spasms, and that he has sharp shooting pains and tingling 
though his feet.

The RO has assigned a 10 percent rating evaluation for a 
lumbosacral strain with characteristic pain on motion 
pursuant to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4, Diagnostic 
Code 5295 (1999).  Pursuant to this Code, the maximum 40 
percent rating evaluation is warranted when the lumbosacral 
strain is severe with listing of the whole spine to opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation is appropriate when 
the lumbosacral strain is accompanied by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
warranted when the lumbosacral strain is with characteristic 
pain on motion.

The lumbar syndrome may also be evaluated under Diagnostic 
Code 5292 which provides for the evaluation of limitation of 
motion of the lumbar spine.  When the limitation of motion of 
the lumbar spine is severe, a 40 percent evaluation is 
warranted.  When the limitation of motion of the lumbar spine 
is moderate, a 20 percent evaluation is warranted.  Where the 
limitation of motion of the lumbar spine is slight, a 10 
percent evaluation is assigned.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1999).

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1999).

To summarize, statements by the veteran describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu, 2 Vet.App. at 492.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

In this regard, the VA examinations have showed that the 
veteran was experiencing pain and spasms in the low back area 
and intermittent radiating pain and tingling to the lower 
extremities that increase with activity.  The most recent VA 
examination also showed that there are periods of flare-ups 
of his back pain, which last approximately one week.  The 
examiner concluded that there was mild to moderate functional 
loss due to pain as a result of his disability.  The 
examination also diagnosed arthritis in the lumbar spine.  
After reviewing the current clinical findings in conjunction 
with the veteran's symptoms as set forth in the DeLuca case, 
it is the Board's judgment that the degree of functional 
impairment resulting from the low back satisfies the criteria 
of 20 percent under Diagnostic Code 5295. 

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
20 percent.  
The current evidence does not show the listing of the whole 
spine to the opposite side, loss of lateral spine motion, 
unilateral, in standing position or marked or severe 
limitation of motion.  Accordingly, a disability rating 
evaluation greater than 20 percent pursuant to Diagnostic 
Codes 5292 or 5295 is not warranted.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). The Board finds that the current 20 percent for 
the lumbosacral strain is the highest rating warranted during 
the appeal period.


ORDER

Entitlement to service connection for PTSD is denied.  
Entitlement to service connection for a residuals of a neck 
injury is denied.  Entitlement to an increased rating 
evaluation of 20 percent for a lumbosacral strain is granted 
subject to the legal provisions governing the payment of 
monetary awards.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 



